DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian G. Burke on 3 March 2022.
The application has been amended as follows: 

IN THE CLAIMS

3. An object stage bearing system comprising:
a hollow shaft having a longitudinal axis, an interior channel, and an aperture;
an object stage coupled to the hollow shaft and configured to move along the hollow shaft; [[and]]
one or more supply lines housed within the object stage, wherein the interior channel provides the one or more supply lines into the object stage through the aperture of the hollow shaft; and
an in-vacuum gas bearing assembly coupled to and separate from the hollow shaft and the object stage, the in-vacuum gas bearing assembly comprising:
a body;
a gas bearing disposed along an inner wall of the body and disposed along an outer wall of the hollow shaft, wherein the gas bearing receives the one or more supply lines;
a scavenging groove disposed along the inner wall and within the body such that the scavenging groove is isolated from the gas bearing using a first assembly wall of the body disposed around the gas bearing and along the outer wall of the hollow shaft; and
a vacuum groove disposed along the inner wall and within the body such that the vacuum groove is isolated from the scavenging groove and the gas bearing using a second assembly wall of the body disposed around the gas bearing and the scavenging groove and along the outer wall of the hollow shaft, wherein the second assembly wall is separate from the first assembly wall,
wherein the scavenging groove surrounds the gas bearing on both sides along the longitudinal axis of the hollow shaft.

Allowable Subject Matter
Claims 1-4, 7, 9, 11, 12, 14-17, and 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The previously cited prior art fails to teach, in combination with the features of the claims, “an interior channel, and a hollow shaft aperture, wherein the interior channel is configured to provide one or more supply lines into the object stage through the hollow shaft aperture; and an in-vacuum gas bearing assembly directly connected to the hollow shaft and the object stage, and wherein the gas bearing, the scavenging groove, and the vacuum groove extend entirely around a cross-sectional perimeter of the hollow shaft,” as recited in claim 1, “ an object stage configured to move along a hollow shaft; the hollow shaft including an interior channel configured to provide one or more supply lines into the object stage through an aperture of the hollow shaft; an in-vacuum gas bearing assembly directly connected to the hollow shaft and a first lateral side of the object stage, a second in-vacuum gas bearing assembly opposite the in-vacuum gas bearing assembly along a longitudinal axis of the hollow shaft and directly connected to the hollow shaft and a second lateral side of the object stage, wherein the object stage is configured to house one or more supply lines for the gas bearing, and wherein the object stage is between the in-vacuum gas bearing assembly and the second in-vacuum gas bearing assembly” as recited in claim 2, and “a hollow shaft having a longitudinal axis, an interior channel, and an aperture; an object stage coupled to the hollow shaft and configured to move along the hollow shaft; one or more supply lines housed within the object stage, wherein the interior channel provides the one or more supply lines into the object stage through the aperture of the hollow shaft; and wherein the scavenging groove surrounds the gas bearing on both sides along the longitudinal axis of the hollow shaft”, as recited in claim 3.  Claims 4, 7, 9, 11, 12, 14-17, and 19-26 depend therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Whitesell  Gordon/            Primary Examiner, Art Unit 1759